ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Status of Claims / Amendments
	This office action is in response to the RCE referred above.
Claims 1, 3-15 are presently pending with claims 3-8, 10-11 being withdrawn (claim 1 is independent claim). 
		EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Weihrouch on 12/22/2021 and by email and fax dated 12/22/2021 (including draft of proposed amendments).


In the Claims:

1. (Currently Amended): A plasma processing apparatus comprising: 
a processing chamber configured to accommodate a substrate therein to perform a processing on the substrate using plasma; 
a lower electrode configured to generate the plasma within the processing chamber and an upper electrode that faces the lower electrode, the upper electrode being a counter electrode; 
a high frequency power supply connected to the lower electrode and configured to supply a high frequency power to the lower electrode; 
a mounting stage including the lower electrode and configured to mount the substrate within the processing chamber; 
a focus ring disposed to surround the substrate mounted on the mounting stage; and 
a controller configured to execute a plasma processing, the controller including a processor, wherein the controller controls the plasma processing such that the lower electrode generates the plasma within the processing chamber and a plurality of routes of a high frequency current is formed while the plasma exists starting from the high frequency power supply to reach the upper electrode while passing through the plasma, and the plurality of routes of the high frequency current includes at least a first route and a second route, 
the controller configured to adjust 
the upper electrode includes an inner electrode which faces the substrate, and an outer electrode surrounding the inner electrode and disposed to face the focus ring, 

the second route passes through the lower electrode, the focus ring, the plasma, and the outer electrode of the upper electrode, 
the inner electrode is grounded via a first impedance adjusting circuit, and the outer electrode is grounded via a second impedance adjusting circuit, 
the first impedance circuit is configured to have an impedance different from an impedance of the second impedance adjusting circuit, and 
wherein the controller is configured to adjust the frequency of the high frequency current generated from the high frequency power supply and thereby vary an amount of current passing through the first route and the first impedance adjusting circuit and the second route and the second impedance adjusting circuit.

Claims 5-8, 10-11: CANCELLED.

13. (Currently Amended): The plasma processing apparatus of claim 1, wherein the first impedance adjusting circuit and the second impedance adjusting circuit includes a variable capacitor.
Claim 14: CANCELLED.
Election/Restrictions
Claims 1, 9, 12, 13, 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 3, 4 directed to non-elected species, previously withdrawn 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Species 1 through 8 as set forth in the Office action mailed on 10/03/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3-4, 9, 12, 13, 15 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Koshimizu, Koshimizu ‘606, Lenz, Matsumoto) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " the inner electrode is grounded via a first impedance adjusting circuit, and the outer electrode is grounded via a second impedance adjusting circuit, 
the first impedance circuit is configured to have an impedance different from an impedance of the second impedance adjusting circuit, and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716